DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3 and 6-12 allowed.

The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 8 the known prior art taken alone or in combination fails to teach a network interface module configured to process a Thing (Description (TD) Document a corresponding specific USB Device Description Extension and utilize a Thing Description Interaction Model to model the function of the USB I/O device plugged into the USB signal port, the logic circuitry being configured to expose the IoT API to a network in accordance with the Thing Description (TD) Document, wherein the Thing Description (TD) document defines Properties, Actions and Events interactions, whereby when the API is called, the logic circuitry provides a command to drive the USB I/O device accordingly. 

US 2014/0289366 discloses a gateway (Fig. 8, 800) containing IoT node device profiles that enable the gate to communicate with the IoT nodes. No mention of utilizing a Thing Description Interaction Model to model the function of the USB I/O device plugged into the USB signal port, the logic circuitry being configured to expose the IoT API to a network in accordance with the Thing Description (TD) Document, wherein the Thing Description (TD) document defines Properties, Actions and Events interactions, whereby when the API is called, the logic circuitry provides a command to drive the USB I/O device accordingly, is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185